Citation Nr: 9935937	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney condition.  

2.  Entitlement to service connection for a hemorrhoid 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran has verified active service from July 1957 to 
November 1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of July 1997 by the St. 
Petersburg, Florida, Regional Office (RO), in which, in 
pertinent part, service connection was denied for a kidney 
condition and a hemorrhoid condition.


FINDINGS OF FACT

1.  A kidney condition manifested subsequent to the veteran's 
active service is not shown to be related to that service.

2.  A hemorrhoid condition, if extant, is not shown to be 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
kidney condition is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).

2.  The claim of entitlement to service connection for a 
hemorrhoid condition is not well grounded.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between 

the in-service disease or injury and the current disability 
as provided by competent medical evidence.  See Caluza v. 
Brown, 7 Vet.App. 498 (1995); see also 38 U.S.C. § 1110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 


I.  Entitlement to service connection for a kidney condition.

The veteran avers that he has a kidney condition that was 
manifested during his active service.  For the reasons and 
bases that follow, we determine that his claim is not well 
grounded and must accordingly be denied.  

The veteran's service medical records are devoid of any 
reference to, treatment for, or diagnosis of, a kidney 
condition.  Specifically, the reports of his medical 
examinations dated May 1967, May 1971, June 1976, February 
1977, and September 1978, show that he was clinically 
evaluated as normal in all relevant aspects.  His discharge 
examination report, dated November 1979, is also devoid of a 
finding or diagnosis of a kidney disorder.  

The current medical evidence pertinent to the veteran's claim 
that he manifests a kidney condition that is due to his 
active service shows that he was first treated in October 
1983 for "Probable Nil. Disease / Nephrotic Syndrome", and 
subsequently diagnosed with membranous glomerulonephritis and 
acute tubular necrosis in a VA pathology report dated 
December 1983.  

The evidence also shows that a January 1984 renal clinic note 
reveals that the veteran was diagnosed with membranous GN 
[glomerulonephritis] with changes suggestive of possible 
toxin exposure.  There are also numerous records reflecting 
diagnoses of membranous glomerulonephritis, including a 1997 
VA medical examination report that shows that "It is 
extremely unlikely that the [veteran's] kidney condition is 
related to any toxin exposure[,] including Agent Orange[,] 
suffered while in the military."

We note in this regard, that although the veteran has not 
presented medical evidence of in-service incurrence of his 
kidney condition, he avers that his condition began in 
service, because of the various symptomatology he 
experienced.  These statements, however, consist of his lay 
evidence, historically deemed by the Court as insufficient to 
render a claim well grounded.  In this regard, it is noted 
that the Court has indicated that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

A claimant would not meet his burden of presenting a plausible 
or possible claim merely by offering lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 494 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under 38 U.S.C. § 5107(a) (West 
1991); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).

Thus, the veteran would need to present medical evidence 
showing a that there is a nexus between his service and his 
current condition in order for him to sustain his burden of 
submitting a well grounded claim.  

We also point out that although the January 1984 renal clinic 
note reveals a diagnosis suggestive of possible toxin 
exposure, this medical evidence does not identify a 
particular toxin, or purport to relate the veteran's service 
to his current kidney condition.  Thus, it does not serve to 
well ground the veteran's claim that his current condition is 
related to his service.   

In the absence of such medical evidence, the veteran's claim 
is not well grounded, and must be denied.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
is not triggered.  In particular, the Board notes that the 
veteran has not notified VA of anything that would well 
ground his claim.  Although he avers that treatment records 
from Mac Dill AFB between 1980 and 1983 reflect treatment for 
his kidney condition, he has not referenced evidence that 
would supply the missing nexus information discussed above.  
Additionally, we also note that the RO requested additional 
information on the veteran's behalf, but that these attempts 
were apparently unsuccessful.  In addition, in this case, the 
statement of the case advised the veteran of the requirements 
of a well-grounded claim.


II.  Entitlement to service connection for a hemorrhoid 
condition.

The veteran contends, in essence, that he was told when he 
retired from service that he had a "tag" disorder, but that 
he was not told that any subsequent conditions would manifest 
from such a disorder.  He avers, essentially, that he has a 
polyp condition that is related to a hemorrhoid condition 
that was manifested during his active service.

The veteran's SMRs are similarly devoid of evidence showing a 
hemorrhoid disorder.  Specifically, the reports of his 
medical examinations dated May 1967, May 1971, June 1976, 
February 1977, and September 1978, show that he was 
clinically evaluated as normal in all relevant aspects.  His 
discharge examination report, dated November 1979, is also 
devoid of evidence of a hemorrhoid disorder.  

The veteran has submitted a copy of an examination dated 
August 1982, the purpose of which was noted to be 'recall to 
active duty'.  Under the anus and rectum section of the 
report, the examiner indicated that there were 
"Circumferentia tags" and also noted that this finding was 
NCD [not considered disabling].  

The veteran's report of his general medical examination dated 
July 1997 shows that there was no complaint or finding of a 
hemorrhoid or tag condition.  

We conclude that this claim is also not well grounded, and 
must therefore be denied.  First, we note that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C. §§ 1110, 1131 (West 1991 
& Supp. 1999); see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet.App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet.App. 141, 143 (1992).  No such evidence has been 
presented in this case.  Therefore, the veteran has not 
presented evidence establishing a well grounded claim.  

Additionally, although he avers that the medical evidence 
showing the presence of "tags" in 1982 supports his 
contention that he now manifests a disorder that is related 
to his active service, we must point out that this 
examination report shows only that he manifested a "tag" 
disorder in August 1982, subsequent to his retirement from 
active service.  It does not show that any such disorder was 
in any way related to any period active service, or that he 
currently manifests such a disorder.  Thus, this evidence 
also does not serve to well ground the veteran's claim, as it 
shows neither the existence of a disorder during the 
veteran's active service, or that such a disorder is 
currently manifested that is due to his service.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
is not triggered.  In particular, the Board notes that the 
veteran has not notified VA of anything that would well 
ground his claim.  He has not referenced evidence that would 
supply the missing nexus information.  Additionally, we also 
note that the RO requested additional information on the 
veteran's behalf, but that these attempts were apparently 
unsuccessful.  In addition, in this case, the statement of 
the case advised the veteran of the requirements of a well-
grounded claim.



ORDER

A claim of entitlement to service connection for a kidney 
condition is denied. 

A claim of entitlement to service connection for a hemorrhoid 
condition is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


